Name: Commission Implementing Decision (EU) 2016/1925 of 31 October 2016 repealing Implementing Decision (EU) 2016/17 authorising the United Kingdom to prohibit on its territory the marketing of a variety of hemp listed in the Common Catalogue of varieties of agricultural plant species, pursuant to Council Directive 2002/53/EC (notified under document C(2016) 6860)
 Type: Decision_IMPL
 Subject Matter: marketing;  Europe;  agricultural policy;  plant product
 Date Published: 2016-11-04

 4.11.2016 EN Official Journal of the European Union L 297/16 COMMISSION IMPLEMENTING DECISION (EU) 2016/1925 of 31 October 2016 repealing Implementing Decision (EU) 2016/17 authorising the United Kingdom to prohibit on its territory the marketing of a variety of hemp listed in the Common Catalogue of varieties of agricultural plant species, pursuant to Council Directive 2002/53/EC (notified under document C(2016) 6860) (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/53/EC of 13 June 2002 on the common catalogue of varieties of agricultural plant species (1), and in particular Article 18 thereof, Whereas: (1) Article 32(6) of Regulation (EU) No 1307/2013 of the European Parliament and of the Council (2) provides that in order to prevent support being granted for illegal crops, areas used for the production of hemp may only be eligible if the varieties used have a tetrahydrocannabinol (THC) content not exceeding 0,2 %. (2) Article 45(3) of Commission Implementing Regulation (EU) No 809/2014 (3) lays down that, if for the second year the average of all the samples of a given hemp variety exceeds the THC content as laid down in Article 32(6) of Regulation (EU) No 1307/2013, the Member State is to request authorisation to prohibit the marketing of such variety in accordance with Article 18 of Directive 2002/53/EC. (3) On 28 April 2015, the Commission received a request from the United Kingdom for the authorisation to prohibit the marketing of the hemp variety Finola, as its THC content exceeded the authorised content of 0,2 % for the second year in a row. (4) Following that request, the Commission adopted Implementing Decision (EU) 2016/17 (4) and authorised the United Kingdom to prohibit on its territory the marketing of that hemp variety. (5) On 15 March 2016, the United Kingdom officially informed the Commission that, following further testing of samples of the hemp variety Finola, it has been discovered that the THC content for 2014 did not exceed the threshold of 0,2 % as laid down in Article 32(6) of Regulation (EU) No 1307/2013. (6) In this regard, the United Kingdom has requested the repeal of Implementing Decision (EU) 2016/17. (7) That Implementing Decision should therefore be repealed. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Repeal of Implementing Decision (EU) 2016/17 Implementing Decision (EU) 2016/17 is repealed. Article 2 Addressee This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 31 October 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 193, 20.7.2002, p. 1. (2) Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (OJ L 347, 20.12.2013, p. 608). (3) Commission Implementing Regulation (EU) No 809/2014 of 17 July 2014 laying down rules for the application of Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to the integrated administration and control system, rural development measures and cross compliance (OJ L 227, 31.7.2014, p. 69). (4) Commission Implementing Decision (EU) 2016/17 of 7 January 2016 authorising the United Kingdom to prohibit on its territory the marketing of a variety of hemp listed in the Common Catalogue of varieties of agricultural plant species, pursuant to Council Directive 2002/53/EC (OJ L 5, 8.1.2016, p. 7).